Citation Nr: 0640054	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  99-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to including post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1981.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO).  The Board of Veterans' Appeals (Board) remanded the 
case in September 2002, November 2003 and July 2005 for 
additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record includes December 1997 and September 2001 VA 
examination reports which indicate that the veteran is in 
receipt of Social Security Administration (SSA) benefits.  
Any records forming the basis for an award of SSA benefits 
must be added to the claims file prior to resolution of the 
veteran's appeal.  See 38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (concluding VA 
has a duty to obtain SSA records when it has actual notice 
that the veteran is receiving SSA benefits; Baker v. West, 11 
Vet. App. 163 (1998) (holding that VA failed in its duty to 
assist the veteran by not obtaining his SSA records even when 
the veteran only noted that he was receiving Social Security 
disability).  Therefore, the RO should attempt to obtain 
those records.  The Board regrets that such action will 
further delay final adjudication in this case.

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate a claim for service connection.  
The only notice with regard to the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal was furnished as part of the April 2006 
supplemental statement of the case, which may not constitute 
adequate notice.   As these questions are involved in the 
present appeal, the veteran should be furnished proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate the service connection 
claim, as well an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take appropriate action 
to obtain a copy of the SSA decision 
awarding disability benefits to the 
veteran as well as all underlying medical 
records upon which the decision was 
based.

3.  All up-to-date records for the 
psychiatric disability at issue, which 
are not yet part of the record, should be 
obtained from VA or private medical care 
providers.  In this regard, both the 
veteran and his attorney should be asked 
to identify any pertinent records of 
treatment or evaluation not previously 
brought to the attention of VA, so that 
these records can be obtained.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

5.  Should any action remain adverse to 
the veteran, both he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


